NO. 07-11-00477-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                  JANUARY 31, 2012


              BRAD DOUGLAS, INDIVIDUALLY AND D/B/A, DOUGLAS
              GENERAL CONSTRUCTION, AND DOUGLAS GENERAL
                     CONSTRUCTION, INC., APPELLANTS

                                           v.

               EDDIE CLARK AND LESLIE RUSH CLARK, APPELLEES


            FROM THE 110TH DISTRICT COURT OF DICKENS COUNTY;

                 NO. 4468; HONORABLE WILLIAM P. SMITH, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION

      Appellants Brad Douglas, individually and d/b/a Douglas General Construction,

and Douglas General Construction, Inc. have filed a motion to dismiss this appeal. See

Tex. R. App. P. 42.1(a)(1). No decision of this court having been delivered to date, we

grant the motion and dismiss the appeal. Id. All costs herein having been paid, no

order pertaining to the costs is made. No motion for rehearing from appellants will be

entertained and our mandate will issue forthwith.


                                                     James T. Campbell
                                                          Justice